678 F.3d 940 (2012)
ACCESS MEDIQUIP L.L.C., a Texas Limited Liability Company, Plaintiff-Appellant,
v.
UNITEDHEALTHCARE INSURANCE COMPANY, A Connecticut Corporation, Defendant-Appellee.
No. 10-20868.
United States Court of Appeals, Fifth Circuit.
Filed April 26, 2012.
As Revised April 30, 2012.
D. Brian Hufford (argued), Pomerantz, Haudek, Grossman & Gross, L.L.P., New York City, Stephen Novack, Givonna L. Long, Christopher S. Moore, Stephen J. Siegel, Novack & Macey, L.L.P., Chicago, IL, for Plaintiff-Appellant.
JoAnn Dalrymple (argued), Jackson Walker, L.L.P., Austin, TX, Paula Denney, Jackson Walker, L.L.P., Houston, TX, Scott M. McElhaney, Jackson Walker, L.L.P., Dallas, TX, for Defendant-Appellee.
Before JONES, Chief Judge, and JOLLY, DAVIS, SMITH, GARZA, STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES and HIGGINSON, Circuit Judges.[1]
BY THE COURT:
A member of the court having requested a poll on the petition for rehearing en banc, and a majority of the circuit judges in regular active service and not disqualified having voted in favor,
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify at a later date a briefing schedule for the filing of supplemental briefs.
NOTES
[1]  Judge King did not participate.